Appellate Case: 20-9645           Document: 010110758299   Date Filed: 10/25/2022   Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                            PUBLISH                            Tenth Circuit

                           UNITED STATES COURT OF APPEALS                     October 25, 2022

                                                                           Christopher M. Wolpert
                                 FOR THE TENTH CIRCUIT                         Clerk of Court
                             _________________________________

  JAVIER ZAPATA-CHACON,

         Petitioner,

  v.                                                            No. 20-9645

  MERRICK B. GARLAND, United States
  Attorney General,

         Respondent.

  -----------------------------

  NATIONAL IMMIGRATION
  LITIGATION ALLIANCE,

         Amicus Curiae.
                             _________________________________

                            Petition for Review of an Order from the
                                  Board of Immigration Appeals
                             _________________________________

 Hans Meyer, Meyer Law Office P.C. (Andrew Bramante with him on the briefs), Denver,
 Colorado, for Petitioner.

 Timothy G. Hayes, Office of Immigration Litigation (Brian Boynton, Acting Assistant
 Attorney General, Civil Division; and Cindy S. Ferrier, Office of Immigration Litigation,
 with him on the brief), Washington, D.C., for Respondent.

 Kristin Macleod-Ball and Trina Realmuto, National Immigration Litigation Alliance,
 Brookline, Massachusetts, filed an amicus brief on behalf of the National Immigration
 Litigation Alliance.
                        _________________________________

 Before TYMKOVICH, PHILLIPS, and McHUGH, Circuit Judges.
Appellate Case: 20-9645    Document: 010110758299       Date Filed: 10/25/2022     Page: 2



                          _________________________________

 McHUGH, Circuit Judge.
                     _________________________________

       In 1999, Javier Zapata-Chacon, then a conditional permanent resident,

 admitted his removability based on a Colorado conviction for possession of

 marihuana. An Immigration Judge (“IJ”) ordered Mr. Zapata-Chacon removed and a

 final administrative order issued and was executed that same year. Since his removal,

 Mr. Zapata-Chacon has illegally reentered the United States on three occasions. In

 2020, Mr. Zapata-Chacon filed a motion to reconsider the 1999 removal order,

 arguing his possession of marihuana conviction was not a categorical match to a

 federal “controlled substance offense” because Colorado’s definition of marihuana

 used broader language than the federal definition. An IJ denied the motion. The

 Board of Immigration Appeals (“BIA”) adopted and affirmed the IJ’s denial, and

 Mr. Zapata-Chacon filed this petition for review.

       With the petition pending before this court, the Government, through a letter

 pursuant to Federal Rule of Appellate Procedure 28(j), contends for the first time that

 the IJ and the BIA lack authority to reopen or review Mr. Zapata-Chacon’s

 proceeding based on him having illegally reentered the United States. We conclude 8

 U.S.C. § 1231(a)(5) clearly strips the BIA of authority to review a prior order of

 removal or to grant any relief provided by the Immigration and Nationality Chapter

 of Title 8 once a removed alien illegally reenters the United States. Accordingly, we

 deny Mr. Zapata-Chacon’s petition for review.


                                            2
Appellate Case: 20-9645    Document: 010110758299        Date Filed: 10/25/2022      Page: 3



                                I.     BACKGROUND

       Mr. Zapata-Chacon was born in Mexico. It appears from the record that he

 entered the United States by 1994. In May 1996, Mr. Zapata-Chacon married

 Genoveva Perez, a United States citizen. Based on his marriage, Mr. Zapata-Chacon

 obtained conditional lawful permanent resident status in the United States.

       In 1998, a Denver police officer observed Mr. Zapata-Chacon in possession of

 a ziplock bag with “suspected cocaine powder” from which Mr. Zapata-Chacon

 “snort[ed]” some of the powder before stuffing the ziplock bag into “the fly portion

 of his pants.” A.R. at 175. Officers arrested Mr. Zapata-Chacon. Mr. Zapata-Chacon

 pleaded guilty to one class 5 felony of possession of more than eight ounces of

 marihuana, in violation of Section 18-18-406(4)(b) of the Colorado Revised Statutes.

 Mr. Zapata-Chacon received a two-year sentence for his offense, which the state

 court suspended for the purpose of delivering him to Immigration and Nationalization

 Services (“INS”) for deportation.

       On the same day as his criminal sentencing, INS issued Mr. Zapata-Chacon a

 Notice to Appear for a deportation hearing, identifying his Colorado marihuana

 conviction as an offense “relating to a controlled substance.” Id. at 260. At the

 hearing, Mr. Zapata-Chacon admitted he sustained a Colorado conviction for

 possession of marihuana, and an IJ ordered him removed. Authorities removed

 Mr. Zapata-Chacon to Mexico in June 1999.

       In the years following his removal, Mr. Zapata-Chacon became well-

 acquainted with the United States-Mexico border and immigration officials.

                                            3
Appellate Case: 20-9645    Document: 010110758299        Date Filed: 10/25/2022     Page: 4



 Sometime between his 1999 removal and August 2002,1 Mr. Zapata-Chacon illegally

 reentered the United States for the first time, resulting in his October 2002 removal to

 Mexico. Mr. Zapata-Chacon again illegally reentered the United States by March

 2005, when immigration authorities detained him. This time, Mr. Zapata-Chacon was

 charged with and pleaded guilty to one criminal count of illegal reentry, in violation

 of 8 U.S.C. § 1326(a)(1), (2). INS reinstated Mr. Zapata-Chacon’s 1999 removal

 order and removed him in July 2005. In late 2005 or early 2006, Mr. Zapata-Chacon

 illegally reentered the United States for a third time, this time seemingly avoiding

 detection for approximately fifteen years until 2020, when he filed the motion

 underlying the present petition for review.

       In mid-2020, Mr. Zapata-Chacon filed a Motion to Reconsider and Terminate

 in the immigration court. Through the motion, Mr. Zapata-Chacon argued the

 Colorado statute controlling his marihuana conviction used broader language than the

 federal statute criminalizing marihuana possession because Colorado’s definition of

 marihuana did not except mature stalks of the cannabis sativa L plant like the federal

 definition of marihuana did. Accordingly, in Mr. Zapata-Chacon’s view, a conviction

 for possession of marihuana in Colorado does not relate to a federal “controlled

 substance offense.” To overcome the time bar on motions to reconsider, Mr. Zapata-




       1
          In an affidavit, Mr. Zapata-Chacon indicates he illegally reentered the United
 States in 2000.

                                               4
Appellate Case: 20-9645      Document: 010110758299       Date Filed: 10/25/2022      Page: 5



 Chacon asked for equitable tolling or, alternatively, for the IJ to sua sponte

 reconsider his case.

           The IJ denied Mr. Zapata-Chacon’s motion to reconsider. First, the IJ

 concluded the motion was untimely. The IJ then concluded the immigration court had

 not committed error in 1999, when it found Mr. Zapata-Chacon deportable based on

 his Colorado marihuana conviction. The IJ also concluded Mr. Zapata-Chacon was

 not entitled to equitable tolling of the statutory period for filing a motion to

 reconsider because he “failed to demonstrate due diligence throughout the entire

 period he seeks to have equitably tolled.”2 Id. at 67. Finally, the IJ declined to

 exercise sua sponte authority to reconsider Mr. Zapata-Chacon’s case.

           Mr. Zapata-Chacon filed an appeal with the BIA. The BIA “adopt[ed] and

 affirm[ed] the decision of the Immigration Judge” and dismissed the appeal. Id. at 2.

 At no point did the IJ or the BIA rely upon 8 U.S.C. § 1231(a)(5) and one or more of

 Mr. Zapata-Chacon’s illegal reentries into the United States as an absolute bar to

 relief.

           Mr. Zapata-Chacon seeks review of the BIA’s decision in this court. In a

 Federal Rule of Appellate Procedure 28(j) letter, the Government argues the BIA



           2
          In support of this conclusion, the IJ found that Mr. Zapata-Chacon’s pursual
 of his rights featured (1) illegally reentering the United States; (2) consulting with
 attorneys in 2001, 2004, 2005, 2006, 2014, 2015, 2016, 2017, 2018, and 2019; and
 (3) allegedly also consulting with attorneys annually from 2007 to 2013. Implicit in
 these findings is that Mr. Zapata-Chacon did not consult with counsel and make
 efforts to explore relief options in 1999, 2000, 2002, or 2003.

                                              5
Appellate Case: 20-9645    Document: 010110758299          Date Filed: 10/25/2022   Page: 6



 lacks authority to reopen or review Mr. Zapata-Chacon’s case because he illegally

 reentered the United States. In response to this letter, Mr. Zapata-Chacon contends

 (1) a Rule 28(j) letter is not a proper pleading for the Government to raise a new

 argument if the argument was previously available; (2) the BIA did not rely upon this

 reasoning so the panel should not adopt it as a ground for denying review; (3) the

 provision barring reopening and review does not apply because Mr. Zapata-Chacon

 filed a motion to reconsider, not a motion to reopen; and (4) the provision barring

 reopening and review does not apply because the Government has not reinstated his

 order of removal.

                                     II.     DISCUSSION

                                A.         Standard of Review

       “We review BIA decisions on motions to reopen and motions to reconsider for

 an abuse of discretion.” Berdiev v. Garland, 13 F.4th 1125, 1130 (10th Cir. 2021).

 “The BIA abuses its discretion when its decision provides no rational explanation,

 inexplicably departs from established policies, is devoid of any reasoning, or contains

 only summary or conclusory statements.” Maatougui v. Holder, 738 F.3d 1230, 1239

 (10th Cir. 2013) (quotation marks omitted). Another way the BIA may abuse its

 discretion is if it “mak[es] a factual finding that is not supported by substantial record

 evidence.” Berdiev, 13 F.4th at 1131 (quotation marks omitted). The BIA also

 “abuses its discretion when it makes an error of law.” Banuelos v. Barr, 953 F.3d

 1176, 1179 (10th Cir. 2020).



                                                6
Appellate Case: 20-9645    Document: 010110758299         Date Filed: 10/25/2022      Page: 7



       When it comes to denying a petition on alternative grounds, we generally are

 “not at liberty to search the law and the record for reasoning to support the BIA’s

 decision because a court may not uphold an agency action on grounds not relied on

 by the agency.” Mickeviciute v. INS, 327 F.3d 1159, 1162–63 (10th Cir. 2003)

 (internal quotation marks omitted). But this limitation on the grounds upon which we

 may rely to deny a petition for review is not applicable where, on remand, governing

 law would “‘require[]’ [the agency] to reach a ‘necessary result.’” Gutierrez-Zavala

 v. Garland, 32 F.4th 806, 810 (9th Cir. 2022) (quoting Morgan Stanley Cap. Grp.

 Inc. v. Pub. Util. Dist. No. 1, 554 U.S. 527, 544–45 (2008)). Put another way, we can

 avoid a remand if it would be futile. See Ricketts v. Att’y Gen., 955 F.3d 348, 351–52

 (3d Cir. 2020) (collecting cases and applying remand futility doctrine when denying

 petition for review); see also Escamilla v. Holder, 459 F. App’x 776, 787–88 (10th

 Cir. 2012) (unpublished) (commenting remand “would be a mere formality” because

 “‘[r]emand to the BIA is futile whenever the reviewing panel is confident that the

 agency would reach the same result upon a reconsideration cleansed of errors.’”

 (ellipsis omitted) (quoting Lin v. U.S. Dep’t of Just., 453 F.3d 99, 107 (2d Cir.

 2006))). Specifically, in cases where the BIA did not rely upon § 1231(a)(5) but the

 alien illegally reentered, affirmance based on § 1231(a)(5) is appropriate because

       [t]he necessary and certain result of § 1231(a)(5)’s bar . . . is the denial
       of [the alien’s] motion . . . for the BIA’s lack of jurisdiction . . . [i]t
       follows that where we review the denial of a motion . . . that the BIA
       did not have jurisdiction to consider, [an appellate court] need not
       remand for the agency to reach that same conclusion because to do so
       “would be an idle and useless formality.”


                                             7
Appellate Case: 20-9645     Document: 010110758299        Date Filed: 10/25/2022     Page: 8



 Gutierrez-Zavala, 32 F.4th at 810 (emphasis added) (quoting NLRB v. Wyman-

 Gordon Co., 394 U.S. 759, 766 n.6 (1969)).

                B.     8 U.S.C. § 1231(a)(5) Strips the BIA of Authority

       In 1996, Congress passed the Illegal Immigration Reform and Immigrant

 Responsibility Act, constraining an alien’s ability to challenge an earlier order of

 removal if the alien illegally reenters the United States after an order of removal

 becomes final. Fernandez-Vargas v. Gonzales, 548 U.S. 30, 34–35 (2006). The

 pertinent provision of the Act, as codified, states:

       If the Attorney General finds that an alien has reentered the United
       States illegally after having been removed . . . the prior order of removal
       is reinstated from its original date and is not subject to being reopened
       or reviewed, the alien is not eligible and may not apply for any relief
       under this chapter, and the alien shall be removed under the prior order
       at any time after the reentry.

 8 U.S.C. § 1231(a)(5) (emphasis added). The Supreme Court has recognized this

 provision takes a “harder line” on review of removal orders following an illegal

 reentry because it “applies to all illegal reentrants, explicitly insulates the removal

 orders from review, and generally forecloses discretionary relief from the terms of the

 reinstated order.” Fernandez-Vargas, 548 U.S. at 34–35 (emphasis added). One of

 the purposes of § 1231(a)(5) is “to expedite re-removal of a person who returns

 without permission after being removed.” Tapia-Lemos v. Holder, 696 F.3d 687, 690

 (7th Cir. 2012).

       Recently, we applied 8 U.S.C. § 1231(a)(5) to a petition for review filed by an

 alien who moved to “reopen” his case, joining several circuits by holding that once


                                             8
Appellate Case: 20-9645    Document: 010110758299        Date Filed: 10/25/2022        Page: 9



 the alien “illegally reentered the country, the BIA lacked authority to reopen [his]

 removal order.” Tarango-Delgado v. Garland, 19 F.4th 1233, 1238 (10th Cir. 2021).

       Although the analysis is slightly different, the same rule applies to Mr. Zapata-

 Chacon’s motion to reconsider. There is no dispute Mr. Zapata-Chacon illegally

 reentered the United States on three occasions. Based on its plain language,

 § 1231(a)(5) prohibits three things once an alien illegally reenters and authorities

 reinstate his removal order: (1) the reopening of a prior order of removal, (2) the

 review of a prior order of removal, and (3) an alien’s eligibility to apply for any

 relief. Even if the first prohibition does not apply to Mr. Zapata-Chacon’s motion to

 reconsider, the latter two do.3

       As to the second prohibition, Mr. Zapata-Chacon’s argument to this court, as it

 was to the IJ and the BIA, is that the 1999 immigration court committed a legal error



       3
          There is some debate on whether Mr. Zapata-Chacon’s motion is best
 categorized as a motion to reopen or a motion to reconsider. A motion to reopen must
 be filed within ninety days of a final administrative order of removal and “shall state
 the new facts that will be proven at a hearing to be held if the motion is granted.” 8
 U.S.C. § 1229a(c)(7)(B) (emphasis added). Meanwhile, a motion to reconsider must
 be filed within thirty days of a final administrative order and “shall specify the errors
 of law or fact in the previous order and shall be supported by pertinent authority.” 8
 U.S.C. § 1229a(c)(6)(C) (emphasis added). Where Mr. Zapata-Chacon challenged the
 legal basis for his 1999 removal order, his motion appears best categorized as one for
 reconsideration. However, where a final administrative order of removal has issued
 and been executed, a motion to reconsider may necessarily entail a request by the
 alien to reopen the proceeding. Although 8 U.S.C. § 1231(a)(5) prohibits the BIA
 from reopening a proceeding following an alien’s removal, we do not solely rest our
 decision today on this facet of the statute because other aspects of § 1231(a)(5)
 clearly and independently preclude the BIA from entertaining the merits of a motion
 to reconsider once an alien illegally reenters the United States.

                                             9
Appellate Case: 20-9645    Document: 010110758299         Date Filed: 10/25/2022      Page: 10



  when applying the categorical approach and should not have ordered him removed.

  This argument necessitates “review” of the 1999 order of removal. See Review,

  Oxford English Dictionary (2d ed. 1989) (defining “review” as “[t]he act of looking

  over something (again), with a view to correction or improvement”); see also

  Infanzon v. Ashcroft, 386 F.3d 1359, 1363 n.4 (10th Cir. 2004) (“[P]urpose of motion

  to reconsider is not to raise new facts but to demonstrate BIA erred as matter of law

  or fact.” (citing Zhang v. INS, 348 F.3d 289, 293 (1st Cir. 2003))); Bhattarai v.

  Holder, 408 F. App’x 212, 218 (10th Cir. 2011) (unpublished) (“A motion to

  reconsider ‘is a request that the BIA reexamine its decision in light of additional legal

  arguments, a change of law, or perhaps an argument or aspect of the case that was

  overlooked.’” (emphasis added) (quoting Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th

  Cir. 2004))). But § 1231(a)(5) clearly precludes “review” of a “prior order of

  removal” if the alien illegally reenters the United States following execution of a

  final administrative order of removal. Thus, even if the BIA could grant Mr. Zapata-

  Chacon relief without reopening his case, it could not do so without first reviewing

  the legal accuracy of the 1999 order. And § 1231(a)(5) precludes “review.”4


        4
          In a letter filed pursuant to Federal Rule of Appellate Procedure 28(j), the
  National Immigration Litigation Alliance contends “review[]” in § 1231(a)(5)
  pertains only to judicial review, not review by the BIA. For this proposition, the
  National Immigration Litigation Alliance cites Lorenzo v. Mukasey, 508 F.3d 1278,
  1281 (10th Cir. 2007), and Rodriguez-Saragosa v. Sessions, 904 F.3d 349, 354 n.4
  (5th Cir. 2018). While it is true that both of these cases discuss “review” within the
  context of questions regarding the availability of judicial review, neither authority
  suggests “review[]” in § 1231(a)(5) is limited to judicial review and does not extend
  to agency review. See Rodriguez-Saragosa, 904 F.3d at 354 n.4; Lorenzo, 508 F.3d at
  1281. And we detect nothing in the language of § 1231(a)(5) so limiting the
                                             10
Appellate Case: 20-9645    Document: 010110758299         Date Filed: 10/25/2022    Page: 11



        The concept of obtaining relief, of course, brings us to the third prohibition

  imposed by § 1231(a)(5). Once an alien illegally reenters, he “may not apply for any

  relief under this chapter.” 8 U.S.C. § 1231(a)(5) (emphasis added). The provision

  providing for a motion to reconsider is found at 8 U.S.C. § 1229a(c)(6), which, like

  § 1231(a)(5), is within the Immigration and Nationality Chapter of Title 8. And

  reconsideration of a prior decision is widely understood as seeking relief from the

  prior decision. See Pineda v. Garland, No. 20-9623, 2021 WL 3011910, at *2–3

  (10th Cir. July 16, 2021) (unpublished) (treating motion to reconsider like motion to

  reopen for purposes of § 1231(a)(5) and noting BIA is barred from granting relief

  from reinstated removal order); cf. Lebahn v. Owens, 813 F.3d 1300, 1305 (10th Cir.

  2016) (discussing relief from judgment and reconsideration interchangeably); In re

  Int’l Fibercom, Inc., 503 F.3d 933, 945 (9th Cir. 2007) (same). Accordingly, the



  definition of “reviewed” or permitting an interpretation where “reopened” in the
  phrase “reopened or reviewed” applies to the BIA but “reviewed” does not. Further,
  as noted earlier, where a final administrative order was executed in Mr. Zapata-
  Chacon’s case, there is no open immigration proceeding, so the issue of reopening
  versus reviewing is one without practical consequence in this case. Additionally,
  even if “review[]” were limited to judicial review, as we discuss next in the text,
  § 1231(a)(5) precludes an alien who has illegally reentered from seeking or obtaining
  “relief” under the Immigration and Nationality Chapter of Title 8—a matter the Rule
  28(j) letter fails to address despite the issue being raised during oral argument, see
  Oral Argument at 1:40–1:55, 2:15–2:35, 4:55–5:20. To the extent the National
  Immigration Litigation Alliance points out that § 1231(a)(5) does not constrain our
  jurisdiction to review legal and constitutional questions, however, we concur with
  this point, as evident by our disposition of denying Mr. Zapata-Chacon’s petition for
  review on an alternative legal ground rather than dismissing it for lack of jurisdiction.
  See Lorenzo, 508 F.3d at 1281 (recognizing that 8 U.S.C. § 1252(a)(2)(D) grants
  circuit courts jurisdiction to review legal and constitutional questions arising from
  immigration proceedings).

                                             11
Appellate Case: 20-9645     Document: 010110758299         Date Filed: 10/25/2022      Page: 12



  statutory scheme adopted by Congress precluded Mr. Zapata-Chacon from filing the

  motion to reconsider underlying his petition for review. And where § 1231(a)(5) is

  absolute without providing the BIA any discretion regarding its prohibition on review

  and relief, any remand to the BIA would be futile. The BIA would be compelled to

  apply § 1231(a)(5) and deny review and relief.

         In an effort to overcome this conclusion, Mr. Zapata-Chacon offers two

  arguments not already addressed in our above analysis. First, Mr. Zapata-Chacon

  raises a procedural argument, contending the Government did not timely raise its

  § 1231(a)(5) argument and neither the IJ nor the BIA relied on the argument.

  Mr. Zapata-Chacon is correct that the Government first raised the issue in a Federal

  Rule of Appellate Procedure 28(j) letter submitted shortly before oral argument.

  Mr. Zapata-Chacon is also generally correct that a Rule 28(j) letter is not a proper

  pleading for a party to raise an argument for the first time. See Niemi v. Lasshofer,

  728 F.3d 1252, 1262 (10th Cir. 2013) (“The proper function of Rule 28(j) letters,

  after all, is to advise the court of ‘new authorities’ a party has learned of after oral

  argument, not to interject a long available but previously unmentioned issue for

  decision.”).5 But, a party may invoke a jurisdictional argument at any time in the



         5
           The Government’s Rule 28(j) letter relies heavily on Tarango-Delgado v.
  Garland, 19 F.4th 1233 (10th Cir. 2021). Technically speaking, where the
  Government filed its brief in June 2021 and Tarango-Delgado issued in December
  2021, Tarango-Delgado is a “new” authority. However, an argument under the plain
  text of 8 U.S.C. § 1231(a)(5) was available to the Government from commencement
  of proceedings on Mr. Zapata-Chacon’s motion to reconsider.

                                              12
Appellate Case: 20-9645    Document: 010110758299        Date Filed: 10/25/2022      Page: 13



  litigation. See Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011)

  (“Objections to subject-matter jurisdiction . . . may be raised at any time.”). And

  Mr. Zapata-Chacon concedes the Government’s belated argument premised on

  § 1231(a)(5) is an attack on “the agency’s jurisdiction to consider Mr. Zapata’s

  motion to reconsider.” Response to Supplemental Authority, Zapata-Chacon v.

  Garland, No. 20-9645 (10th Cir. Aug. 18, 2022) (emphasis added); see Cuenca v.

  Barr, 956 F.3d 1079, 1084 (9th Cir. 2020) (describing the “plain” language of

  § 1231(a)(5) “as instituting a permanent jurisdictional bar”); Rodriguez-Saragosa v.

  Sessions, 904 F.3d 349, 354 n.4 (5th Cir. 2018) (describing § 1231(a)(5) as “a

  jurisdiction-stripping provision applicable to federal courts”); see also Alfaro-Garcia

  v. U.S. Att’y Gen., 981 F.3d 978, 981–83 (11th Cir. 2020) (denying review from

  BIA’s affirmance of IJ order denying motion to reopen based on § 1231(a)(5) and

  lack of jurisdiction following illegal reentry). Thus, while it would have been prudent

  and more efficient for the Government to identify the § 1231(a)(5) issue before the IJ

  and the BIA, the issue remains alive in this petition for review.6 Furthermore, where

  § 1231(a)(5) strips the BIA of authority to review the 1999 order and to grant

  Mr. Zapata-Chacon any relief, remand would be futile such that the BIA’s failure to


        6
           Even if § 1231(a)(5) is not jurisdictional, its text is plain and the
  interpretation of such is a matter of law. Under our precedent, a party’s waiver of an
  issue “binds only the party, not the court,” as “it is well-settled that courts have
  discretion to raise and decide issues sua sponte.” Denver Homeless Out Loud v.
  Denver, 32 F.4th 1259, 1270 (10th Cir. 2022) (quotation marks omitted). This case
  presents a clear situation where it is appropriate to overlook any waiver since remand
  would be futile and an inefficient use of judicial and agency resources.

                                            13
Appellate Case: 20-9645    Document: 010110758299        Date Filed: 10/25/2022    Page: 14



  rely on § 1231(a)(5) does not deprive us of the ability to deny Mr. Zapata-Chacon’s

  petition on this alternative ground. See Gutierrez-Zavala, 32 F.4th at 810; Ricketts,

  955 F.3d at 351–52.

        Second, Mr. Zapata-Chacon advances a statutory argument, contending

  § 1231(a)(5) is not applicable to him because his 1999 order of removal was not

  reinstated following his most recent illegal reentry. The record does not reveal the

  factual accuracy underlying this argument. But the 1999 order of removal was

  reinstated following Mr. Zapata-Chacon’s 2005 illegal reentry. This reinstatement

  was sufficient to preclude the BIA from any future review of Mr. Zapata-Chacon’s

  case even if he had later pursued relief while in Mexico after his removal following

  illegal reentry. Cf. Fernandez-Vargas, 548 U.S. at 33–36 (recognizing § 1231(a)(5)

  meant to prohibit BIA review after any reentry). The fact that Mr. Zapata-Chacon

  illegally reentered the United States again is immaterial for purposes of § 1231(a)(5)

  because the first illegal reentry and reinstatement of the removal order triggered

  § 1231(a)(5). An alternative reading of the statute, focused only on the most recent

  illegal reentry and reinstatement of removal therefrom, would incentivize an alien

  who has illegally reentered the United States and had his removal order reinstated to

  again illegally reenter in hopes of avoiding detection until he files a motion seeking

  relief under the Immigration and Nationality Chapter of Title 8.

        Once Mr. Zapata-Chacon illegally reentered the United States the first time, no

  less the second time, the IJ and the BIA were stripped of authority to review or to

  grant him any relief from the 1999 removal order. And while the IJ and the BIA did

                                            14
Appellate Case: 20-9645   Document: 010110758299       Date Filed: 10/25/2022   Page: 15



  not rely upon this reasoning when denying Mr. Zapata-Chacon’s motion to

  reconsider, 8 U.S.C. § 1231(a)(5) makes remand to the BIA futile, permitting us to

  deny review on this alternative ground.

                                 III.   CONCLUSION

        We DENY Mr. Zapata-Chacon’s petition for review.




                                            15